Citation Nr: 0607104	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  95-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability involving 
residuals resulting from a right L3-L4 hemilaminectomy, 
performed at a VA hospital in September 1984.



ATTORNEY FOR THE BOARD

E. Ward, Counsel








INTRODUCTION

The veteran had active military service from July 1966 to 
April 1969 and from February 1977 to July 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

Historically, in a March 2000 decision, the Board denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of right L3-4 
hemilaminectomy based on surgery by VA in September 1984. The 
veteran appealed.  

The Secretary filed Appellee's Motion for Remand and to Stay 
Further Proceedings (hereinafter Appellee's Motion) to remand 
the appeal to the Board for further medical development. In 
an October 2000 Order, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded the case to the Board, which then remanded the case 
to the RO in May 2001.

While the case was pending at the RO, volumes II and III of 
the claims folder were reported lost, in April 2003, by the 
neurosurgeon assigned to provide the requested examination 
and opinion. In September 2003, the case was again remanded 
for search or rebuilding of the missing volumes, and for 
compliance with the requested examination and opinion. 

The veteran was previously represented by AMVETS. However, in 
an April 2005 VA Form 21-22, the veteran clarified that he is 
no longer represented by a veteran's service organization.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board regrets that another remand is necessary to ensure 
that due process is afforded the veteran in his claim. 

The veteran and his private providers have repeatedly 
asserted in various statements, most recently dated in 
November 2005, that current residuals from dural tear and 
ligament nick during the 1984 operative procedure resulted in 
additional back disability. 

In its September 2003 remand, the Board directed that the 
veteran be afforded VA examination and opinion by a 
neurosurgeon, with claims file review, to address whether 
additional disability of residuals involving the asserted 
dural tear, ligament nick, and arachnoiditis exists as a 
result of the September 1984 VA low back surgery. 

Pursuant to the Board's remand, the veteran underwent VA 
examination in May 2005. However, the examiner reported that 
the claims file/records were unavailable. On the question of 
arachnoiditis residuals, the examiner's impression was that 
such were unlikely given the lack of expected current 
symptomatology. The examiner noted that a definitive 
response was unavailable as the veteran refused the required 
MRI examination that would better define meningeal changes. 
The examiner did not address questions relating to residuals 
of dural tear and ligament nick during surgery.

The record reflects that despite exhaustive searches 
orchestrated by the RO, the lost volumes II and III were 
never recovered. A March 5, 2004, e-mail from VBAWASH to 
VBAHART, indicated that lost volumes II and III "probably 
cover 1990 to 2002." Thus it appears that much of the 
information pertinent to the period before and after the 
veteran's 1984 back surgery is still in the record, and 
available for assessment in the context of the requested VA 
examination and opinion. E.g. VA examinations dated in 
December 2001, June 2002, and November 2002, performed prior 
to the loss of the files in April 2003. In addition, there 
are letters from the veteran's private psychotherapist, Dr. 
DS, which also provide details and copies of other evidence 
from private and VA providers previously provided by the 
veteran. Additionally, the RO has also associated VA 
outpatient treatment notes from January 1990 to December 
2001 with the claims folder, and made other attempts to 
retrieve or rebuild pertinent information.  This information 
should be reviewed so that the opinion is based on sound 
medical history.

The Board observes that 1999 VA examination reports are not 
in the folder. However, the findings of a 1999 VA 
examination were recited in the context of the Secretary's 
August 2000 Appellee's Motion. Summarily, the motion reports 
that an April 1999 VA examiner reportedly indicated that a 
small nick in the posterior longitudinal ligament was a 
routine and necessary part of lumbar disc surgery; that a 
small tear in the dura of the thecal sac was a common 
occurrence of such surgery; that good surgical repair would 
have prevented central spinal fluid leak or pseudo 
meningocele development; and that examination of the veteran 
did not reveal any such leak or meningocele development. The 
Appellee's Motion also cited to a June 1999 MRI which 
reportedly showed no evidence of arachnoiditis or disc 
herniation.

The Board observes that prior VA neurosurgery examinations 
of record dated in December 2001 and June 2002 were 
conducted by the same VA neurosurgeon who performed the most 
recent May 2005 VA examination. However, none of these 
reports provide the much requested opinions pertinent to the 
dural tear and ligament nick during surgery, to which the 
veteran attributes additional disability. 

Corrective action must be undertaken to comply with the 
Board's prior remand instructions for examination and 
opinions on these issues, with claims file review, prior to 
entry of a Board decision.  See Stegall v.Brown, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The claims file should be returned to 
the neurosurgeon who provided the most 
recent May 2005 VA examination, (and 
prior examinations) for preparation of an 
addendum. The physician should note that 
the file has been reviewed in the 
Addendum.

2.  If that physician is no longer 
available, the RO should arrange for 
another neurosurgeon with appropriate 
expertise to review the claims folder, 
and note such review in the examination 
report. Based on this review, including 
all prior examinations of record to 
include Dr. Chung's ER report on 
arachnoiditis dated in September 1987, 
and all other VA examinations and 
opinions of record from VA and private 
providers pertinent to the claim, the 
examiner is asked to  specifically 
address the following: 

Whether dural tear and ligament nick 
that may have occurred during said 
September 1984 back surgery are 
necessary consequences of properly-
administered back surgery (i.e. 
necessary to access the disc); 
Whether dural tear or ligament nick 
are commonplace during disc surgery; 
Whether they are uneventful provided 
good repair is done; and whether 
good repair was done surgically on 
the veteran's back.

Whether appellant has any 
identifiable residuals of dural 
tear, ligament nick, or 
arachnoiditis, or other occurrences, 
as a result of the September 1984 
back surgery.

If the matter cannot be addressed without 
additional physical examination, such 
examination should be arranged, although 
it is noted that numerous examinations 
are on file.

3.  If these matters cannot be medically 
determined without resort to mere 
conjecture or speculation, the examiner 
should so state. The examiner should 
adequately summarize the pertinent 
history, clinical findings, and provide 
adequate bases for the medical 
conclusions reached in the addendum.

4.  Then the  RO should review any 
additional evidence and readjudicate the 
issue of entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151, for additional 
disability involving residuals of a right 
L3-L4 hemilaminectomy performed at a VA 
hospital in September 1984.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

No action is required of the appellant until he is 
notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


